Exhibit 10.7

INDEPENDENT DIRECTOR’S AGREEMENT

This INDEPENDENT DIRECTOR’S AGREEMENT (the “Agreement”) is made as of June 12,
2015 by and between LaserLock Technologies, Inc., a Nevada corporation
(hereinafter referred to as the “Company”), and Claudio Ballard (the
“Director”).

BACKGROUND

WHEREAS, the Board of Directors of the Company (the “Board of Directors”)
desires to appoint the Director to perform the duties of an “independent”
director (within the meaning of the rules of the U.S. Securities and Exchange
Commission (the “SEC”)) and, potentially in the future, on committees of the
Board of Directors, and the Director desires to be so appointed for such
position(s) and to perform the duties required of such position(s) in accordance
with the terms and conditions of this Agreement.

AGREEMENT

NOW, THEREFORE, in consideration for the above recited promises and the mutual
promises contained herein, and for other good and valuable consideration, the
adequacy and sufficiency of which are hereby acknowledged, the Company and the
Director hereby agree as follows:

1. DUTIES. The Company requires that the Director be available to perform the
duties customarily related to an independent director as may be determined and
assigned by the Board of Directors and as may be required by the Company’s
constituent instruments, including its certificate of incorporation, by-laws and
its corporate governance and board committee charters, each as amended or
modified from time to time, and by applicable law, including, without
limitation, the Nevada Revised Statutes (the “NRS”) and the rules and
regulations of the SEC, any exchange or quotation system on which the Company’s
securities may be traded from time to time and all other applicable legal or
regulatory requirements. Initially, the Company and the Director have agreed
that the Director will serve as (i) Chair of the Board of Directors, and
(ii) Chair of the Nominating and Corporate Governance Committee. The Director
agrees to devote as much time as is necessary to perform completely the duties
as an independent director in accordance with such Company requirements,
including duties as a member of committees of the Board of Directors as the same
may be established from time to time. The Director will attend all meetings of
Board of Directors and its committees as the Director may be appointed to, in
person or by teleconference. The Director will perform such duties described
herein in accordance with the general fiduciary duty of directors arising under
the NRS.

2. TERM. The appointment is subject to the Board of Directors determining, both
initially and from time to time, that the Director meets the definition of
“independent” under the applicable rules of the SEC and the market on which the
Company’s shares are traded or listed for quotation. The term of this Agreement
shall commence as of the date hereof and shall continue until December 31, 2015
or his earlier death, incapacity, removal or resignation; provided, however,
that this Agreement shall automatically continue for successive one (1) year
terms beginning each December 31 unless terminated in accordance with the terms
hereof. The Board of Directors or a designated committee thereof shall have the
discretion to nominate or decline to nominate the Director for election at each
annual or applicable special meeting of the Company’s stockholders, and the
failure to nominate the Director as, if and when such nominations are made shall
be deemed a termination of this Agreement for purposes of Section 8 hereof.

 

1



--------------------------------------------------------------------------------

3. COMPENSATION. Subject to the approvals by the Compensation Committee or the
Board of Directors, for all duties and services to be performed by the Director
hereunder, the Director may be entitled to earn cash fees under guidelines and
rules established by the Company from time to time for compensating non-employee
directors for serving on, and attending meetings of, committees of its Board of
Directors and the boards of directors of its subsidiaries. In addition to the
cash fees described above, the Company may grant the Director options to
purchase or restricted shares of the Company’s common stock (collectively, the
“Shares”) under the Company’s director compensation plans adopted from time to
time. No registration rights are hereby granted with respect to the Shares.

Initial compensation for the Director will consist of:

 

1)      6,375,000 Stock Options per year of Service, vesting over 2 years
according to the following schedule:

a. 2,125,000 Stock Options upon acceptance

b. 2,125,000 Stock Options after 12 months

c. 2,125,000 Stock Options after 24 months

4. MARKET STAND-OFF AGREEMENT. In the event of a public or private offering of
the Company’s securities and upon request of the Company, the underwriters or
placement agents placing the offering of the Company’s securities, the Director
agrees not to sell, make any short sale of, loan, grant any option for the
purchase of, or otherwise dispose of any of the Shares other than those included
in the registration, without the prior written consent of the Company or such
underwriters, as the case may be, for such period of time from the effective
date of such registration as may be requested by the Company or such placement
agent or underwriter.

5. EXPENSES. In addition to the compensation provided in paragraph 3 hereof, the
Company will reimburse the Director for pre-approved reasonable business related
expenses incurred in good faith in the performance of the Director’s duties for
the Company including attending meetings of the Board of Director and its
committees as the Director may be appointed to. Such payments shall be made by
the Company upon submission by the Director of a signed statement itemizing the
expenses incurred. Such statement shall be accompanied by sufficient documentary
matter to support the expenditures.

6. OTHER AGREEMENTS.

(a) CONFIDENTIAL INFORMATION AND INSIDER TRADING. The Company and the Director
each acknowledge that, in order for the intents and purposes of this Agreement
to be accomplished, the Director shall necessarily be obtaining access to
certain confidential information concerning the Company and its affairs,
including, but not limited to, business methods, information systems, financial
data and strategic plans which are unique assets of the Company (as further
defined below, the “Confidential Information”) and that the communication of
such Confidential Information to third parties could irreparably injure the
Company and its business. Accordingly, Director

 

2



--------------------------------------------------------------------------------

agrees that, during his association with the Company and thereafter, he will
treat and safeguard as confidential and secret all Confidential Information
received by him at any time and that, without the prior written consent of the
Company, he will not disclose or reveal any of the Confidential Information to
any third party whatsoever or use the same in any manner except in connection
with the business of the Company and in any event in no way harmful to or
competitive with the Company or its business. For purposes of this Agreement,
“Confidential Information” means any information not generally known to the
public or recognized as confidential according to standard industry practice,
any trade secrets, know-how, development, manufacturing, marketing and
distribution plans and information, inventions, formulas, methods or processes,
whether or not patented or patentable, pricing policies and records of the
Company (and such other information normally understood to be confidential or
otherwise designated as such in writing by the Company), all of which Director
expressly acknowledges and agrees shall be confidential and proprietary
information belonging to the Company. Upon termination of his association with
the Company, Director shall return to the Company all documents and papers
relating to the Company, including any Confidential Information, together with
any copies thereof, or certify that he has destroyed all such documents and
papers. Furthermore, Director recognizes that the Company has received and in
the future will receive confidential or proprietary information from third
parties subject to a duty on the Company’s part to maintain the confidentiality
of such information and, in some cases, to use it only for certain limited
purposes. Director agrees that Director owes the Company and such third parties,
both during the term of Directors association with the Company and thereafter, a
duty to hold all such confidential or proprietary information in the strictest
confidence and not to, except as is consistent with the Company’s agreement with
the third party, disclose it to any person or entity or use it for the benefit
of anyone other than the Company or such third party, unless expressly
authorized to act otherwise by an officer of the Company. In addition, Director
acknowledges and agrees that Director may have access to “material non-public
information” for purposes of the federal securities laws (“Insider Information”)
and that the Director will abide by all securities laws relating to the handling
of and acting upon such Insider Information. Further, Director agrees to sign an
acknowledgement certifying that Director has reviewed the Company’s Insider
Trading Manual, which is attached hereto as Exhibit A, and understands the
policies and procedures contained therein and agrees to be bound by them.

(b) DISPARAGING STATEMENTS. At all times during and after the period in which
Director is a director of the Board of Directors and at all times thereafter,
Director shall not either verbally, in writing, electronically or otherwise:
(i) make any derogatory or disparaging statements about the Company, any of its
affiliates, any of their respective officers, directors, shareholders, employees
and agents, or any of the Company’s current or past customers or employees, or
(ii) make any public statement or perform or do any other act prejudicial or
injurious to the reputation or goodwill of the Company or any of its affiliates
or otherwise interfere with the business of the Company or any of its
affiliates; provided, however, that nothing in this paragraph shall preclude the
Director from complying with all obligations imposed by law or legal compulsion,
and provided, further, however, that nothing in this paragraph shall be deemed
applicable to any testimony given by Director in any legal or administrative
proceedings.

The Company has issued a policy requiring its employees to avoid using
statements that reasonably could be viewed as disparaging the Company’s
directors, officers, employees, customers, members, associates or suppliers.
Examples of such conduct might include offensive online posts meant to
intentionally harm someone’s reputation.

 

3



--------------------------------------------------------------------------------

(c) ENFORCEMENT. The Director acknowledges and agrees that the covenants
contained herein are reasonable, that valid consideration has been and will be
received and that the agreements set forth herein are the result of arms-length
negotiations between the parties hereto. The Director recognizes that the
provisions of this Section 6 are vitally important to the continuing welfare of
the Company and its affiliates and that any violation of this Section 6 could
result in irreparable harm to the Company and its affiliates for which money
damages would constitute a totally inadequate remedy. Accordingly, in the event
of any such violation by the Director, the Company and its affiliates, in
addition to any other remedies they may have, shall have the right to institute
and maintain a proceeding to compel specific performance thereof or to obtain an
injunction or other equitable relief restraining any action by the Director in
violation of this Section 6 without posting any bond therefore or demonstrating
actual damages, and Director will not claim as a defense thereto that the
Company has an adequate remedy at law or require the posting of a bond. If any
of the restrictions or activities contained in this Section 6 shall for any
reason be held by a court of competent jurisdiction to be excessively broad as
to duration, geographical scope, activity or subject, such restrictions shall be
construed so as thereafter to be limited or reduced to be enforceable to the
extent compatible with the applicable law; it being understood that by the
execution of this Agreement the parties hereto regard such restrictions as
reasonable and compatible with their respective rights. Director acknowledges
that injunctive relief may be granted immediately upon the commencement of any
such action without notice to Director and in addition Company may recover
monetary damages.

(d) SEPARATE AGREEMENT. The parties hereto further agree that the provisions of
Section 6 are separate from and independent of the remainder of this Agreement
and that Section 6 is specifically enforceable by the Company notwithstanding
any claim made by Director against the Company. The terms of this Section 6
shall survive termination of this Agreement.

7. NOTICE OF MATERIAL CHANGE IN FINANCIAL CONDITION OF THE COMPANY. The Company
shall endeavor to notify the Director in writing, at the earliest practicable
time, of (i) any material adverse change in the financial condition of the
Company and (ii) any changes to the Company’s officers, C-level executives,
general counsel (if any), or controller.

8. TERMINATION. With or without cause, Director may terminate this Agreement and
Director’s director position with the Company at any time upon ten (10) days
written notice to the Company. In such event, the Company shall be obligated to
pay to the Director the compensation and expenses incurred in accordance with
this Agreement due up to the date of the termination.

Prior to the expiration of the term of this Agreement, the Company may terminate
this Agreement and Director’s director position with the Company for Cause by
giving written notice to Director setting forth the date of termination. As used
herein, the term “Cause” shall be limited to the following grounds:

 

i. a failure of Director to materially perform assigned duties and
responsibilities set forth herein, after notice from the Company and failure to
cure within ten (10) business days after delivery of such notice; ii. any gross
negligence, malfeasance, willful misconduct, theft, fraud, embezzlement on the
part of Director or other criminal financial malfeasance by Director against the
Company;

 

4



--------------------------------------------------------------------------------

iii. Director’s arrest or indictment for the commission of a felony or crime of
moral turpitude under the laws of the United States or any state thereof; iv.
the commencement by any federal, state, or local agency or authority of an
investigation of Director if the Company determines it to be injurious to the
financial condition or business reputation of the Company; v. Director’s
material breach of this Agreement or any of the Company’s written rules,
policies and/or procedures, after notice from the Company and failure to cure
within ten (10) business days after delivery of such notice; vi. Director’s
disability, ninety (90) days after Director becomes disabled; vii. any other act
or omission by Director that is injurious to the financial condition or business
reputation of the Company; or viii. any intentional misconduct by Director,
whether or not in the course of services as a member of the Board of Directors
of the Company, which has a material adverse effect on the financial condition
or reputation of the Company.

Nothing contained herein or omitted herefrom shall prevent the stockholders of
the Company from removing Director with immediate effect at any time for any
reason or voting for or against the nomination of Director to serve as such at
any annual or special meeting of the Company’s stockholders.

9. INDEMNIFICATION; INSURANCE. The Company shall indemnify, defend and hold
harmless the Director, to the full extent allowed by the law of the State of
Delaware, and as provided by, or granted pursuant to the Company’s Certificate
of Incorporation (as amended and/or restated from time to time) (the “COI”),
By-laws (as amended and/or restated from time to time) (the “By-Laws”), or any
agreement, vote of stockholders or disinterested directors or otherwise, both as
to action in the Director’s official capacity and as to action in another
capacity relating to the Company’s business while holding such office except for
matters arising out of the Director’s gross negligence or willful misconduct.
Such indemnification shall cover payment for or reimbursement of expenses
(including legal fees and expenses) to the fullest extent provided for in the
COI and the By-Laws. The Company’s compliance with the following insurance
provision shall not relieve the Company from liability under this indemnity
provision.

The Company shall have and maintain at its sole cost and expense throughout the
term of this Agreement and for six (6) years thereafter, directors’ and
officers’ insurance from a recognized insurance company with coverage in an
amount no less than $[ • ]. The stipulated limits of coverage shall not be
construed as a limitation of any potential liability of the Company, and failure
to request evidence of this insurance by Director shall in no way be construed
as a waiver of the Company’s obligation to provide the insurance coverage
specified. The insurance policy shall provide that it may not be canceled or
amended in a manner which restricts the existing coverage without at least
thirty (30) days prior written notice to Director. Within thirty (30) days after
this Agreement is fully executed, (and thereafter at least thirty (30) days
prior to the expiration of insurance coverage), the Company shall furnish to
Director a Certificate of Insurance evidencing the foregoing coverage and
specifically listing Director as a member of the Board of Directors of the
Company.

 

5



--------------------------------------------------------------------------------

10. AMENDMENTS; WAIVERS. No provision of this Agreement may be waived or amended
except in a written instrument signed, in the case of an amendment, by the
Company and the Director or, in the case of a waiver, by the party against whom
enforcement of any such waiver is sought. No waiver of any breach with respect
to any provision, condition or requirement of this Agreement shall be deemed to
be a continuing waiver in the future or a waiver of any subsequent breach or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of either party to exercise any right hereunder in any manner
impair the exercise of any such right.

11. NOTICE. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one (1) business day after deposit with an overnight
courier service with next day delivery specified, in each case, properly
addressed to the party to receive the same. The addresses and facsimile numbers
for such communications shall be:

 

If to the Company: Attention: Chief Executive Officer Address: 8th Floor 12
Twenty First Street New York, NY 10010 Facsimile: +1 (646) 532-6775 If to the
Director: Attention: Claudio Ballard Address: As listed in Exhibit “B”

or to such other address and/or facsimile number and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party five (5) days prior to the effectiveness of such change.
Written confirmation of receipt (A) given by the recipient of such notice,
consent, waiver or other communication, (B) mechanically or electronically
generated by the sender’s facsimile machine containing the time, date, recipient
facsimile number and an image of the first page of such transmission or
(C) provided by an overnight courier service shall be rebuttable evidence of
personal service, receipt by facsimile or receipt from an overnight courier
service in accordance with clause (i), (ii) or (iii) above, respectively.

12. GOVERNING LAW AND DISPUTE RESOLUTION. This Agreement shall be interpreted in
accordance with, and the rights of the parties hereto shall be determined by the
laws of Nevada without reference to its conflicts of laws principles. Should a
dispute arise between the parties under or relating to this Agreement, each
party agrees that prior to initiating any formal proceeding against the other
(except when injunctive relief is appropriate), the parties will each designate
a representative for purposes of resolving the dispute. If the parties’
representatives are unable to resolve the dispute within 14 business days, the
dispute shall be settled by mediation and then, if necessary, by arbitration
under the then-current commercial arbitration rules of the American Arbitration
Association. The location of the proceeding shall be in New York, NY. The award
in any such arbitration shall be final, binding, conclusive and not
appealable. Judgment upon any award rendered by the arbitrator may be entered by
any court having jurisdiction thereof.

 

6



--------------------------------------------------------------------------------

13. ASSIGNMENT. The rights and benefits of the Company under this Agreement
shall be transferable, and all the covenants and agreements hereunder shall
inure to the benefit of, and be enforceable by or against, its successors and
assigns. The duties and obligations of the Director under this Agreement are
personal and therefore the Director may not assign any right or duty under this
Agreement without the prior written consent of the Company.

14. SEVERABILITY. If any provision of this Agreement shall be declared invalid
or illegal, for any reason whatsoever, then, notwithstanding such invalidity or
illegality, the remaining terms and provisions of the this Agreement shall
remain in full force and effect in the same manner as if the invalid or illegal
provision had not been contained herein.

15. HEADINGS; CONSTRUCTION. The section headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.

16. NO THIRD-PARTY BENEFICIARIES. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
person or entity.

17. WITHHOLDING. The Company may withhold from any and all amounts payable under
this Agreement such federal, state, local and foreign taxes as may be required
to be withheld pursuant to any applicable law or regulation.

18. ENTIRE AGREEMENT. Subject to the provisions of the NRS and the Company’s
certificates of incorporation and bylaws, this Agreement and the exhibit hereto
sets forth the entire agreement of the parties with respect to its subject
matter and supersedes all prior agreements, promises, covenants, arrangements,
communications, representations or warranties, whether oral or written, by any
officer, employee or representative of any party to this Agreement with respect
to such subject matter.

19. COUNTERPARTS. This Agreement may be executed in any number of counterparts,
all of which shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each party and delivered to the
other party. In the event that any signature is delivered by facsimile
transmission or by an e-mail which contains a portable document format (.pdf)
file of an executed signature page, such signature page shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such signature page were an
original thereof. Execution and delivery of this Agreement by facsimile or other
electronic signature is legal, valid and binding for all purposes.

[Signature Page Follows]

[Remainder of page intentionally left blank.]

 

7



--------------------------------------------------------------------------------

[Signature Page to Independent Director’s Agreement]

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

 

LASERLOCK TECHNOLOGIES, INC. By:   Paul Donfried Chief Executive Officer

 

DIRECTOR

 

Claudio Ballard DIRECTOR

 

Jonathan Weinberger

 

8



--------------------------------------------------------------------------------

EXHIBIT A

[Insider Trading Manual]

 

9



--------------------------------------------------------------------------------

EXHIBIT B: DIRECTOR’S HOME ADDRESS

 

10